Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Taylor Norton on 06/30/2021.

The application has been amended as follows: 
Claim 1, line 11: add --elongated--  before “externally threaded”. 
Claim 1, line 13: add --elongated--  before “externally threaded”. 
Claim 1, lines 21-22: add --elongated--  before “externally threaded support rods”. 
Claim 1, lines 27-28: delete “in the attic floor”.
Claim 6, line 3: add --attic--  before “opening”. 

Claim 8, line 2: delete “attic floor”. 
Claim 8, line 2: replace “the operation” with --an operation--.
Claim 9, line 2: replace “the operation” with --an operation--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The attic lift system of the claimed invention comprises all the limitations of claim 1, specifically, a loading platform fixed to a bottom end of respective vertical frame tube, a plurality of elongated externally threaded support rods threadedly engaged within the respective internally threaded nuts of a plurality of elongated vertical frame tubes, a closer member rigidly suspended by the plurality of externally threaded support rods below the loading platform at a distance such that a rotation of the plurality of externally threaded support rods by the user in a first direction increases the distance between the closer member and the loading platform and in a second direction opposite the first direction decreases the distance between the closure member and the loading platform, a plurality of telescopic guide members connected to the closure member and a support frame positioned above the attic opening that is not taught suggested nor obvious over prior arts of record.
US Patent Application Publication No. 2006/0066188 to Crawford teaches a retractable storage system with a plurality of externally threaded rods and a closer member but does not teach internally threaded nuts of a plurality of elongated vertical frame tubes nor teach a plurality of telescopic guide members. 

US Patent No. 9,420,881 to Reid et al teaches a vertically retractable storage having a loading platform, a plurality of telescopic guide members, and a closer member but does not teach a plurality of threaded support rods nor teach internally threaded nuts of a plurality of elongated vertical frame tubes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIEM M TRAN/Examiner, Art Unit 3654